DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement (IDS)
The IDS submitted on June 22, 2020, has been considered. Due to the voluminous nature of the listing of references within the IDS submission, examiner was unable to confirm that all references were correctly cited. This is noted because the vast majority of references appear to be significantly beyond the realm that could reasonably be considered relevant and applicant has not provided any elucidating information as to the relevance of any of these documents. The limited information provided in the IDS has also rendered the examiner unable to verify that each foreign patent document and non-patent literature document has been fully provided and how it may relate to the substance of the present application. A cursory review of the references contained in the IDS has been conducted.
Should applicant wish examiner to give additional consideration to any items applicant may in response indicate the document, any relevant part within it, and a description of its relevance. Applicant is reminded that there is no duty to submit information which is not material to the patentability of any existing claim, and that each 
individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the office. MPEP 2001; 37 CFR 1.56.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,692,126 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims lack only a small number of narrowing modifications directed to limitations that are otherwise the same, for example “a distributed plurality of car computers” is not explicitly claimed in the present application, though is nonetheless implied as its presence is required by the “vehicle computer” recited later in the independent claims.  The parent is more narrowly drawn but would easily anticipate the presently claimed invention were it “by another.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 21, 31, and 39, recite inter alia “the vehicle and the plurality of vehicles are each owned by different owners.”  This is unclear because the recitation identifies “the vehicle” and “the plurality of vehicles” separately and refers to “each” of them as individual subjects, creating the implication that “the plurality of vehicles” should be grouped together and treated as an individual entity.  A person of ordinary skill in the art would however understand that when referring to a plurality, the reference to “each” element would normally regard each of the plurality separately.  It cannot be determined which interpretation applicant intends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium, computer readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p. 2.
Claims reciting a musical composition, literary work, compilation of data, signal, or legal document (e.g., an insurance policy) per se do not appear to be a process, machine, manufacture, or composition of matter. See, e.g., In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuijten’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”). 
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.  Cf. Animals -Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zaid et al. (Pub. No. US 2011/0288891 A1) in view of Abhyanker et al. (Pub. No. US 2014/0172727 A1).
		Zaid’891 teaches a method for car owners to list vehicles as available to drive, and for buyers to locate cars by type and location, select a car to drive and access the car using a mobile device.  Zaid’891 further discloses a method for selling cars, the method comprising, with regard to
Claim 21. A method, comprising:	●	receiving, at a server, a registration of a vehicle that is available for showing (claims 21, 31, 39; see at least ¶0103 “allows the asset owner to describe an asset and register it in the Asset/Owner Database,” ¶0105 “system registers the asset in the asset owner's database”);	●	storing, in a memory of the server, registration information about the vehicle in a table comprising registration information about a plurality of vehicles that are available for showing, wherein the vehicle and the plurality of vehicles are each owned by different owners (claims 21, 31, 39; see at least figs. 2-3, ¶0097 “Asset/Owner Database ld that stores information about thirdparty owners and assets,” ¶¶0103, 0105);	●	receiving, at the server, geographic location information for each vehicle having registration information stored in the table (claims 21, 31, 39; see at least ¶0085 “location for picking up the vehicle and/or returning the vehicle and/or other vehicle rental terms,” ¶0017 "Automatic vehicle location (AVL) refers to a mechanism and/or techniques for automatically determining the geographic location of a vehicle," ¶0018 "AVL hardware can include a GPS unit for accurate and real-time geo-location capture");	●	receiving, from a mobile computer of a prospective buyer, a first input selecting a type of vehicle having registration information stored in the table (claims 21, 31, 39; see at least abstract "receiving a request for an asset (e.g., a vehicle or another type of asset," ¶0043 "assets include vehicles (e.g., automobiles, motorcycles, and/or other types of vehicles) .... include various other types ... such as ... boat, plane, jet, and/or ... other transportation equipment (e.g., bicycles, skis, and/or other ... transportation equipment)," ¶0048 "interface ... to input a ... type of vehicle desired");	●	determining, by the server, a current geographic location of the mobile computer (claims 21, 31, 39; see at least ¶¶0017-0018, ¶0068 "nearby renters ("nearenters") are automatically notified," ¶0112 "desirability can be determined based on distance of the asset from the renter").
		Zaid’891 teaches all of the above as noted but does not explicitly disclose determining a mapped location of one or more vehicles matching the type of vehicle selected relative to the current geographic location of the mobile device, wherein the mapped location is based on the geographic location information. Abhyanker also teaches a) accessing private vehicles by non-owners, b) allowing non-owners to drive private vehicles, c) confirming non-owner identity using car computer, and d) locating non-owner by mobile device, and Abhyanker further discloses:	●	determining, by the server, a mapped location of one or more vehicles matching the type of vehicle selected relative to the current geographic location of the mobile device, wherein the mapped location is based on the geographic location information (claims 21, 31, 39; see at least figs. 4-6, 33, 36C, 46).
		Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Zaid’891 to include determining a mapped location of one or more vehicles matching the type of vehicle selected relative to the current geographic location of the mobile device, wherein the mapped location is based on the geographic location information, as taught by Abhyanker since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement. This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.). In this case the areas of technical endeavor are nonetheless similar and overlapping.
		Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would therefore have been an obvious matter of design choice to include the features from Abhyanker in the method of Zaid’891. Furthermore the combination solved no long felt need. Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Zaid’891 in view of Abhyanker teaches:	●	causing, by the server, the mapped location of the one or more vehicles to be obfuscated as one or more shaded regions shown on a map displayed by the mobile computer (claims 21, 31, 39; see at least Zaid’891 ¶0059 “privacy filters based on various parameters including … location, …. enables a car owner to define when, where, and to whom their car is available,” in view of Abhyanker figs. 4-6, 33, 36C, 46);	●	receiving, from the mobile computer, a second input selecting one shaded region of the one or more shaded regions shown on the map, the one shaded region associated with one vehicle of the one or more vehicles (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶0059; in view of Abhyanker figs. 45-46);	●	receiving, from the mobile computer, a request for a showing of the one vehicle for the prospective buyer (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶¶0041- 0042 “receiving a request for a vehicle”);	●	receiving, at the server and from an owner of the one vehicle, a confirmation message that the showing of the one vehicle is allowed by the owner of the one vehicle (claims 21, 31, 39; see at least Zaid’891 figs. 6-7, ¶0093 “receive a contract confirmation … from a selected asset owner”);	●	revealing, in response to receiving the confirmation message, an exact geographic position of the one vehicle to the prospective buyer (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶0059; in view of Abhyanker figs. 45-46);	●	receiving, from a vehicle computer associated with the one vehicle, verification information validating an identity of the prospective buyer when the prospective buyer is at the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0039 “asset rental platform further includes verifying the renter based on vehicle rental information. … driving record information.  … driver check can be performed based on a driver's license number …. vehicle rental payment information. For example, a credit card check …. social graph information,” ¶0089 “renter is verified based on vehicle rental information. For example, … driving record information, a driver's license number (e.g., executed on demand, either synchronously, in real-time when the request is initiated or received, or asynchronously,” ¶0118 “a cryptographically secure digital access token …. can be transmitted to the renter and permit the renter to operate the asset. … a secure code can be required for unlocking the vehicle doors…. vehicle can be operated as part of the digital access token.”);	●	unlocking, via an instruction sent by the server across a wireless communication network, a door of the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0034 “a digital access key that facilitates keyless entry into the first owner's vehicle, wherein the digital access key is a digital access token to a computerized entry system installed in the first owner's vehicle,” ¶0118);	●	storing, in the memory of the server, information about the showing of the one vehicle to the prospective buyer (claims 21, 31, 39; see at least Zaid’891 ¶¶0117-0118 describes various ways the prospective buyer operates the vehicle (asset),” ¶0124 “Renter intends to drive the vehicle”); and	●	adjusting, by the server and based on the information about the showing stored in the memory of the server, a credit value of a credit account stored in the memory of the server and associated with the owner of the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0048 “a payment engine for … disbursing payment to the owner using the payment identifier”).Claim 22. The method of claim 21, wherein after unlocking the door of the one vehicle, the method further comprises:	●	turning on the one vehicle using the mobile computer (claim 22; see at least Zaid’891 ¶0118);	●	plotting, by the vehicle computer, a test drive route for the prospective buyer to follow during a test drive of the one vehicle (claim 22; see at least Zaid’891 ¶0080 “carkit can record acceleration and speed related information possibly correlated with location information… on roads traveled on during a driving route,” in view of Abhyanker figs. 36C, 39, 44);	●	determining, by the vehicle computer, whether the test drive route is followed by the prospective buyer during the test drive of the vehicle (claim 22; see at least Zaid’891 ¶0080); and	●	disabling, by the vehicle computer, an operability of the vehicle when the vehicle computer determines the test drive route is not followed by the prospective buyer during the test drive of the vehicle (claim 22; see at least Zaid’891 fig.6, ¶0080 (revoking offer in combination with monitoring the drive)).Claim 23. The method of claim 21, wherein adjusting the credit value of the account stored in the memory of the server comprises awarding the credit amount to the credit account when the one vehicle is shown a predetermined number of times (claim 23; see at least Zaid’891 ¶0048).Claim 24. The method of claim 21, wherein the vehicle computer is portable and connected to the one vehicle through a car communication port (claim 24; see at least Zaid’891 ¶0018. Please note: cars are portable, therefore car computers are portable. Additionally a communication port is inherent in connecting the computer to the vehicle, whether for integration of electronics (speakers, video display), or power supply.).Claim 25. The method of claim 21, wherein adjusting the credit value of the account stored in the memory of the server comprises awarding the credit amount to the credit account based upon a number of test drives allowed by the owner of the one vehicle (claim 25; see at least Zaid’891 figs. 2, 4; ¶0048).Claim 26. The method of claim 21, further comprising:	●	determining, by the server, a time duration that the one vehicle is available for showing, and wherein adjusting the credit value of the account stored in the memory of the server comprises awarding the credit amount to the credit account based upon the time duration (claims 26, 33; see at least Zaid’891 figs. 2, 4; ¶0028 “allowing for car rentals by the hour and/or day,” ¶0033 “platform further includes the ability for an owner to explicitly set times in which the asset is available,” ¶0038 “parameters including a time interval and a rental price,” ¶0048).Claim 27. The method of claim 21, further comprising:	●	receiving, from the mobile computer, an input of feedback from the prospective buyer regarding the showing of the one vehicle, and wherein adjusting the credit value of the account stored in the memory of the server comprises awarding the credit amount to the credit account based on the input of feedback from the prospective buyer (claims 27, 36-37, 40; see at least Zaid’891 ¶¶0026, 0033, 0059, 0070 “feedback and rating system allows owners and renters to rate one another at the end of a rental transaction. … both the owner and/or the owner's vehicle is rated by the renter, … encourages positive member behavior, generally benefitting both renters and owners,” ¶0112 “ranked order of the most desirable assets based on … owner feedback rating.” Please note: as the owner receives more business based on feedback and ratings, the owner is thus awarded credits based on the input.).Claim 28. The method of claim 21, wherein the owner of the one vehicle is provided with a predetermined period of time to provide the confirmation, and the method further comprises:	●	deducting, by the server, a failure-to-respond credit value from the credit account stored in the memory of the server and associated with the owner of the one vehicle when the predetermined period of time is exceeded (claims 28, 34; see at least Zaid’891 fig. 7, ¶0029 “CROs … requesting multiple vehicles potentially in parallel (e.g., at the same time or during an overlapping time interval) in response … the first owner to accept is allocated the rental transaction).” Please note: failure to respond results in the vehicle request being awarded to another owner.).Claim 29. The method of claim 21, further comprising:	●	deducting, by the server, a denial credit value from the credit account stored in the memory of the server and associated with the owner of the one vehicle for each showing request that the owner of the one vehicle denies (claims 29, 35; see at least Zaid’891 fig. 7, ¶¶0048-0049 “delivering … requests … to a plurality of owners associated to the vehicles … with an option to accept or decline …. includes a payment engine for … disbursing payment to the owner using the payment identifier”).Claim 30. The method of claim 27, wherein adjusting the credit value of the account stored in the memory of the server comprises deducting the credit amount from the credit account when negative feedback is received (claims 30, 38; see at least Zaid’891 ¶¶0026, 0033, 0059, 0070, 0112. Please note: as previously discussed.).Claim 31. A server, comprising:	●	a communications interface (claim 31; see at least Zaid’891 ¶0018 “hardware interface to the vehicle control bus and primary ECU for capturing vehicle sensor readings …. An MPU (microprocessor unit) or MCU (microcontroller unit) to handle computer communications”);	●	a processor coupled to the communications interface (claim 31; see at least Zaid’891 ¶0018); and	●	a memory coupled with and readable by the processor and storing therein instructions (Zaid’891 ¶0012) that, when executed by the processor, cause the processor to:	●	receive a registration of a vehicle that is available for showing (claims 21, 31, 39; see at least Zaid’891 ¶0103 “allows the asset owner to describe an asset and register it in the Asset/Owner Database,” ¶0105 “system registers the asset in the asset owner's database”);	●	store registration information about the vehicle in a table comprising registration information about a plurality of vehicles that are available for showing, wherein the vehicle and the plurality of vehicles are each owned by different owners (claims 21, 31, 39; see at least Zaid’891 figs. 2-3, ¶0097 “Asset/Owner Database ld that stores information about thirdparty owners and assets,” ¶¶0103, 0105);	●	receive geographic location information for each vehicle having registration information stored in the table (claims 21, 31, 39; see at least Zaid’891 ¶0085 “location for picking up the vehicle and/or returning the vehicle and/or other vehicle rental terms,” ¶0017 "Automatic vehicle location (AVL) refers to a mechanism and/or techniques for automatically determining the geographic location of a vehicle," ¶0018 "AVL hardware can include a GPS unit for accurate and real-time geo-location capture");	●	receive, from a mobile device of a prospective buyer, a first input selecting a type of vehicle having registration information stored in the table (claims 21, 31, 39; see at least Zaid’891 abstract "receiving a request for an asset (e.g., a vehicle or another type of asset," ¶0043 "assets include vehicles (e.g., automobiles, motorcycles, and/or other types of vehicles) .... include various other types ... such as ... boat, plane, jet, and/or ... other transportation equipment (e.g., bicycles, skis, and/or other ... transportation equipment)," ¶0048 "interface ... to input a ... type of vehicle desired");	●	determine, in response to receiving the first input, a current geographic location of the mobile device (claims 21, 31, 39; see at least Zaid’891 ¶¶0017-0018, ¶0068 "nearby renters ("nearenters") are automatically notified," ¶0112 "desirability can be determined based on distance of the asset from the renter").	●	determine a mapped location of one or more vehicles matching the type of vehicle selected relative to the current geographic location of the mobile device, wherein the mapped location is based on the geographic location information (claims 21, 31, 39; see at least figs. 4-6, 33, 36C, 46).	●	cause the mapped location of the one or more vehicles to be obfuscated as one or more shaded regions shown on a map displayed by the mobile device (claims 21, 31, 39; see at least Zaid’891 ¶0059 “privacy filters based on various parameters including … location, …. enables a car owner to define when, where, and to whom their car is available,” in view of Abhyanker figs. 4-6, 33, 36C, 46);	●	receive, from the mobile device, a second input selecting one shaded region of the one or more shaded regions shown on the map, the one shaded region associated with one vehicle of the one or more vehicles (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶0059; in view of Abhyanker figs. 45-46);	●	receive, from the mobile device, a request for a showing of the one vehicle for the prospective buyer (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶¶0041- 0042 “receiving a request for a vehicle”);	●	receive, from a mobile device of an owner of the one vehicle, a confirmation message that the showing of the one vehicle is allowed by the owner of the one vehicle (claims 21, 31, 39; see at least Zaid’891 figs. 6-7, ¶0093 “receive a contract confirmation … from a selected asset owner”);	●	reveal, in response to receiving the confirmation message, an exact geographic position of the one vehicle to the prospective buyer (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶0059; in view of Abhyanker figs. 45-46);	●	receive, from a vehicle computer associated with the one vehicle, verification information validating an identity of the prospective buyer when the prospective buyer is at the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0039 “asset rental platform further includes verifying the renter based on vehicle rental information. … driving record information.  … driver check can be performed based on a driver's license number …. vehicle rental payment information. For example, a credit card check …. social graph information,” ¶0089 “renter is verified based on vehicle rental information. For example, … driving record information, a driver's license number (e.g., executed on demand, either synchronously, in real-time when the request is initiated or received, or asynchronously,” ¶0118 “a cryptographically secure digital access token …. can be transmitted to the renter and permit the renter to operate the asset. … a secure code can be required for unlocking the vehicle doors…. vehicle can be operated as part of the digital access token.”);	●	send, via the communications interface across a wireless communication network, an instruction to unlock a door of the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0034 “a digital access key that facilitates keyless entry into the first owner's vehicle, wherein the digital access key is a digital access token to a computerized entry system installed in the first owner's vehicle,” ¶0118);	●	store, in a memory location of the server, information about the showing of the one vehicle to the prospective buyer (claims 21, 31, 39; see at least Zaid’891 ¶¶0117-0118 describes various ways the prospective buyer operates the vehicle (asset),” ¶0124 “Renter intends to drive the vehicle”); and	●	adjust, based on the information about the showing stored in the memory location of the server, a credit value of a credit account stored in the memory location of the server and associated with the owner of the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0048 “a payment engine for … disbursing payment to the owner using the payment identifier”).Claim 32. The server of claim 31, wherein adjusting the credit value of the account stored in the memory location of the server comprises awarding the credit amount to the credit account based upon a number of test drives allowed over time by the owner of the one vehicle (claim 32; see at least Zaid’891 figs. 2, 4; ¶0048).Claim 33. The server of claim 31, wherein the instructions further cause the processor to:	●	determine a time duration that the one vehicle is available for showing, and wherein adjusting the credit value of the account stored in the memory location of the server comprises awarding the credit amount to the credit account based upon the time duration (claims 26, 33; see at least Zaid’891 figs. 2, 4; ¶0028 “allowing for car rentals by the hour and/or day,” ¶0033 “platform further includes the ability for an owner to explicitly set times in which the asset is available,” ¶0038 “parameters including a time interval and a rental price,” ¶0048).Claim 34. The server of claim 31, wherein the owner of the one vehicle is provided with a predetermined period of time to provide the confirmation via the mobile device of the owner, and wherein the instructions further cause the processor to:	●	deduct a failure-to-respond credit value from the credit account stored in the memory location of the server and associated with the owner of the one vehicle when the predetermined period of time is exceeded (claims 28, 34; see at least Zaid’891 fig. 7, ¶0029 “CROs … requesting multiple vehicles potentially in parallel (e.g., at the same time or during an overlapping time interval) in response … the first owner to accept is allocated the rental transaction).” Please note: failure to respond results in the vehicle request being awarded to another owner.).Claim 35. The server of claim 31, wherein the instructions further cause the processor to:	●	deduct a denial credit value from the credit account stored in the memory location of the server and associated with the owner of the one vehicle for each showing request that the owner of the one vehicle denies (claims 29, 35; see at least Zaid’891 fig. 7, ¶¶0048-0049 “delivering … requests … to a plurality of owners associated to the vehicles … with an option to accept or decline …. includes a payment engine for … disbursing payment to the owner using the payment identifier”).Claim 36. The server of claim 31, wherein the instructions further cause the processor to:	●	receive, from the mobile device, an input of feedback from the prospective buyer regarding the showing of the one vehicle (claims 27, 36-37, 40; see at least Zaid’891 ¶¶0026, 0033, 0059, 0070 “feedback and rating system allows owners and renters to rate one another at the end of a rental transaction. … both the owner and/or the owner's vehicle is rated by the renter, … encourages positive member behavior, generally benefitting both renters and owners,” ¶0112 “ranked order of the most desirable assets based on … owner feedback rating.” Please note: as the owner receives more business based on feedback and ratings, the owner is thus awarded credits based on the input.).Claim 37. The server of claim 36, wherein adjusting the credit value of the account stored in the memory location of the server comprises awarding the credit amount to the credit account based at least partially on the input of feedback from the prospective buyer (claims 27, 36-37, 40; see at least Zaid’891 ¶¶0026, 0033, 0059, 0070 “feedback and rating system allows owners and renters to rate one another at the end of a rental transaction. … both the owner and/or the owner's vehicle is rated by the renter, … encourages positive member behavior, generally benefitting both renters and owners,” ¶0112 “ranked order of the most desirable assets based on … owner feedback rating.” Please note: as the owner receives more business based on feedback and ratings, the owner is thus awarded credits based on the input.).Claim 38. The server of claim 36, wherein adjusting the credit value of the account stored in the memory location of the server comprises deducting the credit amount from the credit account when negative feedback is received (claims 30, 38; see at least Zaid’891 ¶¶0026, 0033, 0059, 0070, 0112. Please note: as previously discussed.).Claim 39. A computer readable medium storing therein instructions that, when executed by a processor, cause the processor to:	●	receive a registration of a vehicle that is available for showing (claims 21, 31, 39; see at least Zaid’891 ¶0103 “allows the asset owner to describe an asset and register it in the Asset/Owner Database,” ¶0105 “system registers the asset in the asset owner's database”);	●	store registration information about the vehicle in a table comprising registration information about a plurality of vehicles that are available for showing, wherein the vehicle and the plurality of vehicles are each owned by different owners (claims 21, 31, 39; see at least Zaid’891 figs. 2-3, ¶0097 “Asset/Owner Database ld that stores information about thirdparty owners and assets,” ¶¶0103, 0105);	●	receive geographic location information for each vehicle having registration information stored in the table (claims 21, 31, 39; see at least Zaid’891 ¶0085 “location for picking up the vehicle and/or returning the vehicle and/or other vehicle rental terms,” ¶0017 "Automatic vehicle location (AVL) refers to a mechanism and/or techniques for automatically determining the geographic location of a vehicle," ¶0018 "AVL hardware can include a GPS unit for accurate and real-time geo-location capture");	●	receive, from a mobile device of a prospective buyer, a first input selecting a type of vehicle having registration information stored in the table (claims 21, 31, 39; see at least Zaid’891 abstract "receiving a request for an asset (e.g., a vehicle or another type of asset," ¶0043 "assets include vehicles (e.g., automobiles, motorcycles, and/or other types of vehicles) .... include various other types ... such as ... boat, plane, jet, and/or ... other transportation equipment (e.g., bicycles, skis, and/or other ... transportation equipment)," ¶0048 "interface ... to input a ... type of vehicle desired");	●	determine, in response to receiving the first input, a current geographic location of the mobile device (claims 21, 31, 39; see at least Zaid’891 ¶¶0017-0018, ¶0068 "nearby renters ("nearenters") are automatically notified," ¶0112 "desirability can be determined based on distance of the asset from the renter").	●	determine a mapped location of one or more vehicles matching the type of vehicle selected relative to the current geographic location of the mobile device, wherein the mapped location is based on the geographic location information (claims 21, 31, 39; see at least figs. 4-6, 33, 36C, 46).	●	cause the mapped location of the one or more vehicles to be obfuscated as one or more shaded regions shown on a map displayed by the mobile device (claims 21, 31, 39; see at least Zaid’891 ¶0059 “privacy filters based on various parameters including … location, …. enables a car owner to define when, where, and to whom their car is available,” in view of Abhyanker figs. 4-6, 33, 36C, 46);	●	receive, from the mobile device, a second input selecting one shaded region of the one or more shaded regions shown on the map, the one shaded region associated with one vehicle of the one or more vehicles (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶0059; in view of Abhyanker figs. 45-46);	●	receive, from the mobile device, a request for a showing of the one vehicle for the prospective buyer (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶¶0041- 0042 “receiving a request for a vehicle”);	●	receive, from a mobile device of an owner of the one vehicle, a confirmation message that the showing of the one vehicle is allowed by the owner of the one vehicle (claims 21, 31, 39; see at least Zaid’891 figs. 6-7, ¶0093 “receive a contract confirmation … from a selected asset owner”);	●	reveal, in response to receiving the confirmation message, an exact geographic position of the one vehicle to the prospective buyer (claims 21, 31, 39; see at least Zaid’891 fig.4, ¶0059; in view of Abhyanker figs. 45-46);	●	receive, from a vehicle computer associated with the one vehicle, verification information validating an identity of the prospective buyer when the prospective buyer is at the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0039 “asset rental platform further includes verifying the renter based on vehicle rental information. … driving record information.  … driver check can be performed based on a driver's license number …. vehicle rental payment information. For example, a credit card check …. social graph information,” ¶0089 “renter is verified based on vehicle rental information. For example, … driving record information, a driver's license number (e.g., executed on demand, either synchronously, in real-time when the request is initiated or received, or asynchronously,” ¶0118 “a cryptographically secure digital access token …. can be transmitted to the renter and permit the renter to operate the asset. … a secure code can be required for unlocking the vehicle doors…. vehicle can be operated as part of the digital access token.”);	●	send, via a communications interface across a wireless communication network, an instruction to unlock a door of the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0034 “a digital access key that facilitates keyless entry into the first owner's vehicle, wherein the digital access key is a digital access token to a computerized entry system installed in the first owner's vehicle,” ¶0118);	●	store, in a memory location of a server, information about the showing of the one vehicle to the prospective buyer (claims 21, 31, 39; see at least Zaid’891 ¶¶0117-0118 describes various ways the prospective buyer operates the vehicle (asset),” ¶0124 “Renter intends to drive the vehicle”); and	●	adjust, based on the information about the showing stored in the memory location of the server, a credit value of a credit account stored in the memory location of the server and associated with the owner of the one vehicle (claims 21, 31, 39; see at least Zaid’891 ¶0048 “a payment engine for … disbursing payment to the owner using the payment identifier”).Claim 40. The computer readable medium of claim 39, wherein the instructions further cause the processor to:	●	receive, from the mobile device, an input of feedback from the prospective buyer regarding the showing of the one vehicle, wherein adjusting the credit value of the account stored in the memory location of the server comprises awarding the credit amount to the credit account based at least partially on the input of feedback from the prospective buyer (claims 27, 36-37, 40; see at least Zaid’891 ¶¶0026, 0033, 0059, 0070 “feedback and rating system allows owners and renters to rate one another at the end of a rental transaction. … both the owner and/or the owner's vehicle is rated by the renter, … encourages positive member behavior, generally benefitting both renters and owners,” ¶0112 “ranked order of the most desirable assets based on … owner feedback rating.” Please note: as the owner receives more business based on feedback and ratings, the owner is thus awarded credits based on the input.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 10, 2022